DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is over 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fishbeck et al. US Patent 8,800,660 (Fishbeck).
Regarding claim 19, Fishbeck discloses a magnetic debris collecting tool comprising: a sleeve (203) having a length defined between a first end of the sleeve and an opposite second end of the sleeve, wherein the first end of the sleeve (203) is connectible to at least one portion of drill string (sub connected to drill string; col. 2, line 67-col. 3, line 2); at least one fluid flow path (712) extending through the sleeve from the first end of the sleeve to the second end of the sleeve such that the at least one fluid flow path is in fluid communication with the first portion of drill string when the sleeve is connected to the at least one portion of drill string; and one or more magnetic surface areas (218) provided inside the sleeve and adjacent with respect to at least one portion of the at least one fluid flow path extending though the sleeve such that magnetic debris in fluid flowing or passing along the at least one fluid flow path is collectible at or on the one or more magnetic surface areas when the sleeve is connected to the at least one portion of drill string. (col. 5, lines 40-60; Fig. 7).
Allowable Subject Matter
Claims 1-18 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant is claiming a system and method for collecting magnetic debris from drilling fluid. Examiner did not find prior art that disclosed a system and method has a sleeve with a length defined between first and second ends of the sleeve. The first end of the sleeve is connectible to at least one portion of drill string. The sleeve has at least one fluid flow path extending through the sleeve in fluid communication with the first portion of drill string. Magnetic material/magnets is provided on an interior holder. The interior holder is positioned inside the sleeve. The at least one fluid flow path contacts an exterior surface of at least one portion of the interior magnetic holder comprising the magnetic material/magnets.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676